DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 September, 2019 is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “142” which is described in paragraph 20 as being the freezer drawer not shown.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the user-detection assembly” recited in claims 1 and 11 and is being interpreted to be the structures described within paragraphs 35-36 of the originally-filed specification, and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 9, and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the dosing schedule" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed the claim is dependent from claim 3, which includes a dosing schedule as a part of the purchase invoice.
Claim 7 recites the limitation "the one or more purchased items" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed the claim recites  - - to [[the]] one or more purchased items - -, as claim 1 does not positively recite, or provide a nexus between, the refrigerator appliance, either structurally or functionally, to items purchased, i.e., there is no active action of purchasing item(s).
Claim 9 recites the limitation "the one or more purchased items" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed the claim recites  - - to the 
Claim 11 recites the limitation "the sub-enclosure to the unlocked state" in line 8.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed the claim recites, a sub-enclosure of the refrigerator applied to an unlocked state.
All claims dependent from rejected claim 11 are further rejected due to dependency, i.e., claims 12-20, and/or for use of the same indefinite language recited in claim 11, i.e., claim 20
Claim 14 recites the limitation "the dosing schedule" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed the claim is dependent from claim 13, which includes a dosing schedule as a part of the purchase invoice.
Claim 17 recites the limitation "the one or more purchased items" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed the claim recites  - - to [[the]] one or more purchased items - -, as claim 11 does not positively recite, or provide a nexus between, the refrigerator appliance, either structurally or functionally, to items purchased, i.e., there is no active action of purchasing item(s).
Claim 19 recites the limitation "the one or more purchased items" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed the claim recites  - - to the 
Claim 20 recites the limitation "the locked state" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed the claim recites, a locked state.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 2014/0304126 A1), in view of SHIN (US 2021/0348828 A1 – effectively filed 20 September, 2019; See MPEP § 1893.3(b)).
As to claim 1, KIM discloses a refrigerator appliance (100) comprising:
a cabinet (110; figure 4) defining a chilled chamber (par. 79-80);
a door (111 and/or 112) being rotatably hinged to the cabinet (shown within figures 4 and 5) to provide selective access to the chilled chamber (par. 79and 82);
a sub-enclosure (121 and/or 122) defining a storage volume (space interior thereto, which is provided a desired chilling, as understood in par. 79-83) and mounted to the cabinet (figure 5), and
a controller (155) being configured to initiate an operation routine comprising:
	receiving a purchase invoice (receiving an electronic purchase invoice as understood in par. 91, 93, 117, 124, 124-132, and further the act of physically receiving the food items, such as receipt of a physical purchase invoice, associated with those on the electronic purchase invoice, as understood through the processes of selecting appropriate compartments and changing food locations in the description of par. 150-163).
However, KIM does not explicitly disclose wherein the refrigerator appliance includes a user-detection assembly mounted to the cabinet, the user-detection assembly being configured to detect a personalized marker corresponding to a specific individual user, the sub-enclosure 
SHIN is within the field of endeavor provided a refrigerator appliance (1; abstract), which includes a cabinet (10) defining a chilled compartment (par. 59) and door (30) rotatably hinged to the cabinet (figure 2). SHIN teaches that the refrigerator appliance includes a user-detection assembly (combination of 50, 60, and 950) mounted to the cabinet (50 and 60 are shown within at least figure 1 to be mounted via the door handles, and 950 is mounted via the mounting of sub-enclosures, 20, within the interior of the cabinet, as shown within figures 8 and 9) and configured to detect a personalized marker corresponding to a specific individual user (par. 103 and 176). More so, SHIN teaches a sub-enclosure (20; figure 2 and 8-9), defining a storage volume (interior thereof) mounted to the cabinet (figure 2; par. 61), that includes an electric lock assembly (320; par. 99 and 170-174) actuatable between a locked state restricting access to the storage volume(par. 99 and 170-174) and an unlocked stage permitting access to the storage volume (par. 99 and 170-174). More so, SHIN teaches that a controller (110, which includes 192; figure 3), associated with the refrigerator appliance which is intended to be provided medicines and foods within the sub-enclosures, at least (par. 66-67 and 186), receives a marker signal from the user-detection assembly (par. 103, such as touching or contacting the various sensors along the refrigerator handle), detect a specific user based on the marker signal (par. 66, 103, 176, and 182, such as recognition or lack or recognition of the use specific user based on the determination of the sensors to the user registration information), determining the specific user corresponds to the medicines or foods, via identification with the sub-enclosure (par. 103, 176, 182, and 184 – wherein after identification of a specific user, the items provided within the associated sub-enclosure may be displayed), and directing the sub-enclosure to the unlocked state in response to determining the specific user corresponds to the purchase invoice (par. 66, 103, 172-174, 176, 182 – access is provided or denied based on signals sent from the controller). Adding such taught features by SHIN are advantageous in situations where multiple users share and/or use a refrigerator appliance (par. 34), such as those within schools, workplaces, and/or dormitories (par. 194) or when limited access should be granted to children to prevent misuse and abuse of foods/medicines (par. 67).  It provides privacy and protection to the plurality of users, while preventing mishandling of stored items (par. 34 and par. 67). While, KIM merely discloses a refrigerator, absent the environment the refrigerator is intended to be employed in, it would be advantageous to supply the teachings of SHIN to include user-detection assemblies, electric lock assemblies, and controller operation for maximizing the various applications of the refrigerator appliance of KIM which could be further used in various environments, e.g., workplaces, dormitories, and/or schools, that allow multiple users to protect and privately store items therein, or within homes, e.g., families with children, or elderly,  that allow user to prevent misuse and abuse of foods/medicines. Therefore, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KIM, in view of the teachings of SHIN for the above reasons.

As to claim 2, KIM, as modified by SHIN, further discloses wherein the purchase invoice comprise a unit count of a purchased item (par. 153).

As to claim 5, KIM, as modified by SHIN, further discloses wherein the purchase invoice comprises a date stamp of a date of purchase for a purchased item (par. 13, 22, 31, and 60, which includes receiving the electronic receipt, wherein electronic receipts are well-known and old to include date and time stamps associated with the date of purchase of items and in view of common sense, wherein date and time stamps are needed for proof of purchase related to return policies, in the event a return must occur or to determine the next appropriate time for a medicine refill to occur).

As to claim 6, KIM, as modified by SHIN, further discloses wherein the purchase invoice is received rom a retailer point of sale server (par. 91, 93, 117, 124, 124-132).

As to claim 7, KIM, as modified by SHIN, further discloses wherein the operation routine further comprises receiving expiration data relating to the one or more purchased  items (par. 93, 152, and 160).

As to claim 8, KIM, as modified by SHIN, further discloses wherein the purchase invoice comprises an item identifier of  purchased item (par. 59, 65, and 93).

As to claim 9, KIM, as modified by SHIN, further discloses wherein receiving the purchase invoice prompts an external search for information relating to the one or more purchased items (par. 17, 26, 35, 132; claim 6).

As to claim 10, KIM, as modified by SHIN, does not further disclose the operation routine comprising, further, determining a lock condition subsequent to directing the sub-enclosure to the unlocked state, and directing the sub-enclosure to the locked state in response to determining the lock condition.
However, SHIN, further teaches wherein the operation routine comprising, further, determining a lock condition subsequent to directing the sub-enclosure to the unlocked state, and directing the sub-enclosure to the locked state in response to determining the lock condition (par. 172). In particular, it would be evident based on the purposes of SHIN, that the sub-enclosures are to be protected from other users, or unwanted users, to gain access to the contents of sub-enclosures not assigned thereto. This provides privacy and protection of the contents related to the designated user of the particular sub-enclosure. Thus, it would have been obvious that upon some condition, i.e., the lock condition, after unlocking of the sub-enclosure, should cause the sub-enclosure to be relocked, i.e., directed to a locked state in response to the lock condition. This would maintain the contents of the sub-enclosure to remain private and protected from other users than the designated user of that particular sub-enclosure. If the controller does not determine the lock condition, so as to relock the sub-enclosure, then other uses may access the contents thereof. This is clearly not the intent or operation of SHIN, and further common sense, gleaned from the disclosure of SHIN, when understood as a whole, to those having ordinary skill within the art. See MPEP §2143. Thus, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KIM with the teachings of SHIN to further provide the additional requirements of the operation routine, i.e., locking the sub-enclosure after determining a lock condition subsequent to an unlocking of the sub-enclosure, for the reasons provided above.

As to claim 11, KIM discloses a method of operating a refrigerator appliance (100) comprising:
	receiving a purchase invoice (receiving an electronic purchase invoice as understood in par. 91, 93, 117, 124, 124-132, and further the act of physically receiving the food items, such as receipt of a physical purchase invoice, associated with those on the electronic purchase invoice, as understood through the processes of selecting appropriate compartments and changing food locations in the description of par. 150-163).
However, KIM does not explicitly disclose wherein the refrigerator appliance includes further steps to receive a marker signal from the user-detection assembly, detect a specific user based on the marker signal, determine the specific user corresponds to the purchase invoice, and direct the sub-enclosure to the unlocked state in response to determining the specific user corresponds to the purchase invoice.
SHIN is within the field of endeavor provided a refrigerator appliance (1; abstract). SHIN teaches that the refrigerator appliance includes a user-detection assembly (combination of 50, 60, and 950) configured to detect a personalized marker corresponding to a specific individual user (par. 103 and 176). More so, SHIN teaches a sub-enclosure (20; figure 2 and 8-9), similar to the sub-enclosures provided within KIM (121 and 122 of KIM), includes an electric lock assembly (320; par. 99 and 170-174) actuatable between a locked state restricting access to the storage volume(par. 99 and 170-174) and an unlocked stage permitting access to the storage volume (par. 99 and 170-174). More so, SHIN teaches that a controller (110, which includes 192; figure 3), associated with the refrigerator appliance which is intended to be provided medicines and foods within the sub-enclosures, at least (par. 66-67 and 186), receives a marker par. 103, such as touching or contacting the various sensors along the refrigerator handle), detect a specific user based on the marker signal (par. 66, 103, 176, and 182, such as recognition or lack or recognition of the use specific user based on the determination of the sensors to the user registration information), determining the specific user corresponds to the medicines or foods, via identification with the sub-enclosure (par. 103, 176, 182, and 184 – wherein after identification of a specific user, the items provided within the associated sub-enclosure may be displayed), and directing the sub-enclosure to the unlocked state in response to determining the specific user corresponds to the purchase invoice (par. 66, 103, 172-174, 176, 182 – access is provided or denied based on signals sent from the controller). Adding such taught features by SHIN are advantageous in situations where multiple users share and/or use a refrigerator appliance (par. 34), such as those within schools, workplaces, and/or dormitories (par. 194) or when limited access should be granted to children to prevent misuse and abuse of foods/medicines (par. 67).  It provides privacy and protection to the plurality of users, while preventing mishandling of stored items (par. 34 and par. 67). While, KIM merely discloses a refrigerator, absent the environment the refrigerator is intended to be employed in, it would be advantageous to supply the teachings of SHIN to include user-detection assemblies, electric lock assemblies, and controller operation for maximizing the various applications of the refrigerator appliance of KIM which could be further used in various environments, e.g., workplaces, dormitories, and/or schools, that allow multiple users to protect and privately store items therein, or within homes, e.g., families with children, or elderly,  that allow user to prevent misuse and abuse of foods/medicines. Therefore, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KIM, in view of the teachings of SHIN for the above reasons.

As to claim 12, KIM, as modified by SHIN, further discloses wherein the purchase invoice comprise a unit count of a purchased item (par. 153).

As to claim 15, KIM, as modified by SHIN, further discloses wherein the purchase invoice comprises a date stamp of a date of purchase for a purchased item (par. 13, 22, 31, and 60, which includes receiving the electronic receipt, wherein electronic receipts are well-known and old to include date and time stamps associated with the date of purchase of items and in view of common sense, wherein date and time stamps are needed for proof of purchase related to return policies, in the event a return must occur or to determine the next appropriate time for a medicine refill to occur).

As to claim 16, KIM, as modified by SHIN, further discloses wherein the purchase invoice is received from a retailer point of sale server (par. 91, 93, 117, 124, 124-132).

As to claim 17, KIM, as modified by SHIN, further discloses wherein the operation routine further comprises receiving expiration data relating to the one or more purchased  items (par. 93, 152, and 160).

As to claim 18, KIM, as modified by SHIN, further discloses wherein the purchase invoice comprises an item identifier of  purchased item (par. 59, 65, and 93).

As to claim 19, KIM, as modified by SHIN, further discloses wherein receiving the purchase invoice prompts an external search for information relating to the one or more purchased items (par. 17, 26, 35, 132; claim 6).

As to claim 20, KIM, as modified by SHIN, does not further disclose the method, further, determining a lock condition subsequent to directing the sub-enclosure to the unlocked state, and directing the sub-enclosure to the locked state in response to determining the lock condition.
However, SHIN, further teaches determining a lock condition subsequent to directing the sub-enclosure to the unlocked state, and directing the sub-enclosure to the locked state in par. 172). In particular, it would be evident based on the purposes of SHIN, that the sub-enclosures are to be protected from other users, or unwanted users, to gain access to the contents of sub-enclosures not assigned thereto. This provides privacy and protection of the contents related to the designated user of the particular sub-enclosure. Thus, it would have been obvious that upon some condition, i.e., the lock condition, after unlocking of the sub-enclosure, should cause the sub-enclosure to be relocked, i.e., directed to a locked state in response to the lock condition. This would maintain the contents of the sub-enclosure to remain private and protected from other users than the designated user of that particular sub-enclosure. If the controller does not determine the lock condition, so as to relock the sub-enclosure, then other uses may access the contents thereof. This is clearly not the intent or operation of SHIN, and further common sense, gleaned from the disclosure of SHIN, when understood as a whole, to those having ordinary skill within the art. See MPEP §2143. Thus, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KIM with the teachings of SHIN to further provide the additional requirements of the operation routine, i.e., locking the sub-enclosure after determining a lock condition subsequent to an unlocking of the sub-enclosure, for the reasons provided above.

Claims 13-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 2014/0304126 A1), in view of SHIN (US 2021/0348828 A1 – effectively filed 20 September, 2019; See MPEP § 1893.3(b)) and ALLARD (US 8,584,486 B1 – published 19 November, 2013).
As to claim 3, KIM, as modified by SHIN, does not further disclose wherein the purchase invoice includes a dosing schedule of a purchased item.
However, ALLARD is within the field of endeavor provided a refrigerator appliance (abstract), which includes a sub-enclosure to be provided therein (abstract; figures 1a-7). The sub-enclosure is to be locked and unlocked (col. 6, lines 46-59), via user recognition (e.g., via biometric systems). In particular, the compartment can be electrically connected to the appliance (col. 5, line 3-6), so as to provide functional features to the module via the refrigerator appliance (22), and further is given the function of preventing access to sensitive goods, such as medicines (col. 1,lines55-56; col.6, lines 57-59), which receives input about a dosing schedule (col.7, lines 45-50). This allows the medicines to reduce spoilage, by being provided within a refrigerated compartment (col. 1, lines 24-25), while also being programmed with the necessary dosing schedule of the medicine to alert a user when it is time to receive/take the necessary medication (col. 7, lines 45-50). Adding such features related to medicines, which are further known to be locked within sub-compartments of refrigerator appliances, enables features of reminding a user of a time or schedule to take a medicine, such that it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed to further modify KIM, in view of SHIN, to incorporate receipt of a dosing schedule with the purchase invoice (i.e., programming of the schedule), for these purposes, while further maintaining appropriate access to the medicines by a specified user.

As to claim 4, KIM, as modified by SHIN and ALLARD, previously taught the receipt of a dosing schedule, for the purpose of alerting at the sub-enclosure, which is mounted to the refrigerator appliance ,i.e., at the refrigerator appliance, based on the dosing schedule (co.l.7, lines 45-50 of ALLARD). As such, the combination previously taught the requirements of claim 4, determined in the interpretation of the rejection under 35 U.S.C. 112(b) to be dependent from claim 3, further generating an alarm at the refrigerator appliance based on the dosing schedule for the reasons previously provided (alerting a user of a time to receive a medicine). Therefore, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed to further modify KIM, in view of SHIN and ALLARD, to incorporate the claimed features of generating an alarm based on this dosing schedule, for this purpose, while further maintaining appropriate access to the medicines by a specified user.
As to claim 13, KIM, as modified by SHIN, does not further disclose wherein the purchase invoice includes a dosing schedule of a purchased item.
However, ALLARD is within the field of endeavor provided a refrigerator appliance (abstract), which includes a sub-enclosure to be provided therein (abstract; figures 1a-7). The sub-enclosure is to be locked and unlocked (col. 6, lines 46-59), via user recognition (e.g., via biometric systems). In particular, the compartment can be electrically connected to the appliance (col. 5, line 3-6), so as to provide functional features to the module via the refrigerator appliance (22), and further is given the function of preventing access to sensitive goods, such as medicines (col. 1,lines55-56; col.6, lines 57-59), which receives input about a dosing schedule (col.7, lines 45-50). This allows the medicines to reduce spoilage, by being provided within a refrigerated compartment (col. 1, lines 24-25), while also being programmed with the necessary dosing schedule of the medicine to alert a user when it is time to receive/take the necessary medication (col. 7, lines 45-50). Adding such features related to medicines, which are further known to be locked within sub-compartments of refrigerator appliances, enables features of reminding a user of a time or schedule to take a medicine, such that it would have been obvious to those having i.e., programming of the schedule), for these purposes, while further maintaining appropriate access to the medicines by a specified user.

As to claim 14, KIM, as modified by SHIN and ALLARD, previously taught the receipt of a dosing schedule, for the purpose of alerting at the sub-enclosure, which is mounted to the refrigerator appliance ,i.e., at the refrigerator appliance, based on the dosing schedule (co.l.7, lines 45-50 of ALLARD). As such, the combination previously taught the requirements of claim 14, determined in the interpretation of the rejection under 35 U.S.C. 112(b) to be dependent from claim 13, further generating an alarm at the refrigerator appliance based on the dosing schedule for the reasons previously provided (alerting a user of a time to receive a medicine). Therefore, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed to further modify KIM, in view of SHIN and ALLARD, to incorporate the claimed features of generating an alarm based on this dosing schedule, for this purpose, while further maintaining appropriate access to the medicines by a specified user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        2/25/2022